        Case 5:19-cv-00242-BRW Document 196 Filed 03/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

MICHAEL ANDREW JOHNSON                                                            PLAINTIFF
ADC #110504

VS.                               5:19-CV-00242-BRW-JJV

WENDY KELLEY, et al.                                                           DEFENDANTS

                                           ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. After carefully considering Mr. Johnson’s timely

filed objections and making a de novo review of the record, I approve and adopt the Proposed

Findings and Recommended Disposition in all respects.

       Accordingly, Defendants’ Motion for Summary Judgment (Doc. No. 180) is GRANTED.

Plaintiff’s claims against Defendants Kelley and Brown are DISMISSED with prejudice, and this

case is DISMISSED.

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations and the accompanying Judgment would not be taken in

good faith.

       IT IS SO ORDERED, this 2nd day of March, 2021.



                                                   Billy Roy Wilson__________
                                                   UNITED STATES DISTRICT JUDGE
